Citation Nr: 0814916	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-12 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied service connection for 
PTSD.
The veteran's claims file was subsequently transferred to the 
RO in St. Louis, Missouri, which certified the appeal to the 
Board.  
The appeal is REMANDED to the RO in St. Louis, Missouri, via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is necessary prior to completion of its appellate 
review.

Following the issuance of the July 2005 rating decision now 
on appeal, the veteran's claims file was transferred from the 
RO in New Orleans, Louisiana, to the RO in St. Louis, 
Missouri, which issued a supplemental statement of the case 
in April 2006 and then certified the appeal to the Board.  
However, in April 2006, prior to the certification of the 
veteran's appeal, the New Orleans RO received additional 
medical evidence from the veteran's private psychiatrist that 
was not previously of record.  That evidence was forwarded to 
the Board, where it was received in May 2006.

There has been no RO readjudication in light of the new 
medical evidence.  Nor has a supplemental statement of the 
case been issued reflecting consideration of that evidence.  
Additionally, the Board notes that the veteran did not submit 
a waiver of initial RO review with respect to the additional 
evidence.  See 38 C.F.R. §§ 19.37, 20.1304 (2005).  

The Board cannot consider additional evidence without first 
remanding the case to the agency of original jurisdiction for 
initial consideration or obtaining the veteran's waiver.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  To ensure that VA has met 
its duty to assist and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO in St. 
Louis, Missouri, for the following action:

Readjudicate the issue on appeal with 
consideration of all evidence received 
since the issuance of the supplemental 
statement of the case in April 2006.  

If the determination remains 
unfavorable to the veteran, he should 
be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A.  §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



